Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 12/13/2021 has been entered. Claims 9, 11, 13 and 22 have been amended. Claims 1-22 are pending in this application.

The amendment with respect to claims 9, 11 and 13 overcomes the claim objection. The objection has been withdrawn.

Applicant's arguments with respect to claims 1, 8, 15 and 22 rejection under 35 U.S.C 103 have been fully considered and persuasive. The rejection has been withdrawn.

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:

The closest prior arts made of records are, Balderas (U.S Pub No. 2015/0180892 A1, referred to as Balderas) and M’Raihi et al. (U.S Pub No. 2011/0283174 A1, referred to as M’Raihi).

Balderas discloses methods, systems, and apparatus in which the functionality of a DNS server is modified to take into account security intelligence when determining an answer to return in response to a requesting client. Such a DNS server may consider a variety of security characteristics about the client and/or the client's request, as described more fully herein. Such a DNS server can react to clients in a variety of ways based on the threat assessment, preferably in a way that proactively counters or mitigates the perceived threat.

M’Raihi discloses a method of providing web site verification information to a user can include receiving a DNS query including a host name and a seal verification site name, parsing the DNS query, and extracting the host name from the DNS query. The method also can include accessing a DNS zone file including a list of Trust Services customers and determining if the host name is associated with a Trust Services customer in the list of Trust Services customers. The method further can include transmitting a positive identifier to the requester if the host name is associated with a Trust Services customer and transmitting a negative identifier to the requester if the host name is not associated with a Trust Services customer. In a specific embodiment, the Trust Services include issuance of digital certificates.

However, regarding claim 1, the prior art of Balderas and M’Raihi when taken in the context of the claim as a whole do not disclose nor suggest, “associating a set of domain name system (DNS) zones with the threat information types such that a particular DNS zone is associated to a particular threat information type; receiving a 

Regarding claims 8 and 15, the prior art of Balderas and M’Raihi when taken in the context of the claim as a whole do not disclose nor suggest, “associate a set of domain name system (DNS) zones with the threat information types such that a particular DNS zone is associated to a particular threat information type; receive a request; parse the request to identify given information; based on the given information, direct a DNS query to a particular one of the set of DNS zones to retrieve threat information; receive a response to the DNS query that includes the threat information; and provide a response to the request.”.

Regarding claim 22, the prior art of Balderas and M’Raihi when taken in the context of the claim as a whole do not disclose nor suggest, “receive an event associated with the application, parse the event to identify given information, based on the given information direct a zone-specific Domain Name System (DNS) query to a data store of threat information, receive a response to the zone-specific DNS query that includes threat data, and provide a DNS reply to the application that includes the threat data; wherein a set of DNS zones in the Domain Name System are associated with threat information types such that a particular DNS zone is associated to a particular threat information type; wherein the application uses the threat data to make an access decision.”.

Claims 2-7 depend on claim 1, claims 9-14 depend on claim 8, and claims 16-21 depend on claim 15, and are of consequence allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  See PTO-892.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN SAADOUN whose telephone number is (571)272-8408. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/HASSAN SAADOUN/Examiner, Art Unit 2435                                                                                                                                                                                                        

/YOGESH PALIWAL/Primary Examiner, Art Unit 2435